                        Case 3:19-mj-08075-MAT Document 1 Filed 08/26/19 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                                                                                            FILED
                                                                                                          08/26/2019
                              WESTERN DISTRICT OF TEXAS, EL PASO DIVISION                          Clerk, U.S. District Court
                                                                                                   Western District of Texas


                                                                                             By:               RRV
                                                                                                                                Deputy




USA                                                            §
                                                               § CRIMINAL COMPLAINT
vs.                                                            § CASE NUMBER: EP:19-M -08075(1) - MAT
                                                               §
(1) CESAR ADRIAN ARREOLA                                       §


                I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about August 22, 2019 in El Paso county, in the WESTERN DISTRICT OF TEXAS

defendant did, being an alien to the United States, enter, attempt to enter, or was found in the United States after

having been previously excluded, deported, or removed from the United States without receiving permission to reapply

for admission to the United States from the Attorney General of the United States and the Secretary of Homeland

Security, the successor pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557



in violation of Title              8              United States Code, Section(s)      1326

.

                I further state that I am a(n) BORDER PATROL AGENT and that this complaint is based on the following

facts: "The DEFENDANT, Cesar Adrian ARREOLA, an alien to the United States and a citizen of Mexico was found near

Porfirio Diaz Street in El Paso, Texas in the Western District of Texas. From statements made by the DEFENDANT to the

arresting

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                              Signature of Complainant
                                                                              MALDONADO, CHRISTIAN
                                                                              BORDER PATROL AGENT

08/26/2019                                                               at   EL PASO, Texas
File Date                                                                     City and State



MIGUEL A. TORRES                                                              ______________________________
UNITED STATES MAGISTRATE JUDGE                                                Signature of Judicial Officer
                  Case 3:19-mj-08075-MAT Document 1 Filed 08/26/19 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT - EP:19-M -08075(1)

WESTERN DISTRICT OF TEXAS

(1) CESAR ADRIAN ARREOLA

FACTS   (CONTINUED)

agent, DEFENDANT was determined to be a native and citizen of Mexico, without immigration documents
allowing him to be or remain in the United States legally. Defendant has been previously removed from the
United States to Mexico on December 06, 2005 through Brownsville, TX. Defendant has not previously
received the expressed consent from the Attorney General of the United States or the Secretary of Homeland
Security to reapply for admission into the United States.



Because this affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.


IMMIGRATION HISTORY:
The DEFENDANT has been removed once, the last one being to MEXICO on December 6, 2005, through
BROWNSVILLE/GATEWAY

CRIMINAL HISTORY:
07/13/1994, El Paso, TX, Aggravated Robbery(), ACC, Unknown.
12/27/1994, Albuquerque,NM, TRAFF BY DIST-COCAINE(), ACC, Unknown.
07/28/1995, Albuquerque,NM, AGG BATT-DW-FE(), ACC, Unknown.
12/14/1995, Albuquerque,NM, Failure to Appear(F), ACC, Unknown.
02/26/1997, Dallas, TX, Poss Marij(F), CNV, 10 Yrs Probation.
